Case 2:19-cv-00069-JAK-JPR Document 84 Filed 08/27/20 Page 1 of 2 Page ID #:375



  1
  2
  3
  4
  5
  6
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      TERRY HUBBARD,                         Case No. 2:19-cv-00069-JAK (JPRx)
 12
                     Plaintiff,              AMENDED JUDGMENT
 13
      v.
 14
      DANIEL V. ABARCA, et al.,
 15
                     Defendants.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:19-cv-00069-JAK-JPR Document 84 Filed 08/27/20 Page 2 of 2 Page ID #:376



  1         For the reasons stated in the concurrently filed Order Re Plaintiff’s Ex Parte
  2   Motion to Modify Judgment, the Order re Ex Parte Application for Entry of
  3   Stipulated Judgment (the “Judgment” (Dkt. 77)) is amended as follows:
  4      1. The Judgment is vacated as to Defendants Daniel V. Abarca, Maria D.
  5         Hernandez, and Min Seok Kim.
  6      2. This Amended Judgment is entered in favor of Plaintiff and solely against
  7         KKPL Corporation in the amount of $13,750, plus $500 in attorney’s fees
  8         and costs.
  9      3. The amount of prejudgment simple interest as of the date of Judgment, June
 10         2, 2020, which was calculated at the rate of 10% per annum on these amounts
 11         with accrual starting on May 16, 2020, is $70.27. Post-judgment interest shall
 12         accrue in conformance with the applicable federal statute and regulations.
 13
 14         IT IS SO ORDERED.
 15
 16
      Dated: August 26, 2020          __________________________________
 17                                   John A. Kronstadt
                                      United States District Judge
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
